Hines, J.
dissenting. Under the constitution of this State, “No person shall be put in jeopardy of life, or liberty, more than once for the same offense, save on his or her own motion for a new trial after conviction, or in case of mistrial.” Civil Code (1910), § 6364. After a mistrial has been properly declared, the defendant may be tried again. Nolan v. State, 55 Ga. 521 (supra); Oliveros v. State, 120 Ga. 237 (supra). To justify the grant of a mistrial without the consent of the accused, there must be either a moral or a physical necessity. Unless such necessity exists, a case is not brought within the exception to the general rule announced in the above provision of the constitution. If such necessity exists, and a mistrial is declared by the judge, with or without the consent of the accused, the latter can be tried again under the above constitutional provision. In this case there was such necessity. It is conceded in the opinion of the majority that the trial of the case, after the dispersion of the jury, would have been a mere farce.' This being so, the court was not bound to reassemble the jury and proceed with a trial, which, according to the view of the majority, would have to be set aside. ’ Courts are not required to do vain or foolish things.
But whether the mistrial was granted from necessity or not, the defendant can not take advantage of the grant of the mistrial, for the reason that he agreed to its grant. It appears from the record that counsel for the defendant and the solicitor-general “agreed that a mistrial be declared.” It is a familiar principle of law that a defendant in a criminal case can not complain of any action taken by the court to which his attorney or himself agrees. The defendant expressly “agreed that a mistrial be declared.” Having made such an agreement he can not complain that the mistrial was improperly granted. But it is urged that the court had previously stated that he would have to declare a mistrial; and that, in view of this statement of the court, the agreement of his counsel should not be treated as one agreeing to the grant of a mistrial. I do not think that this position is well taken. When the court stated that he would have to grant a mistrial, counsel for the accused could have kept silent or he could have objected to the grant of a mistrial. If he thought that an objection to the grant of a mistrial would be injurious to the cause of his client, he could have remained silent, and not have agreed to the grant of a mistrial. He could have remained mute, instead of expressly agreeing to the grant o.f *841a mistrial. It seems unreasonable to hold that his agreement did not mean what its clear language implies, or that he was induced by coercion or duress, brought about by the statement of the judge, to enter into the agreement. Counsel for the defendant voluntarily agreed to the grant of a mistrial. He was authorized to take this course under the law, if he saw fit; and his agreement binds the defendant. The defendant, through his counsel, having agreed to the grant of a mistrial, can not now take advantage of the grant of a mistrial in order to set up former jeopardy as a bar to his trial under the indictment.
In my opinion the mistrial was legally declared from proper necessity, and for this reason the defendant could be tried again. In the second place, as the defendant expressly agreed to the grant of a mistrial, he can not now take advantage of the mistrial, so as to plead his former jeopardy in bar of his further prosecution. So I am constrained to dissent from the ruling of the majority.
On rehearing, Gilbert, J., concurs in the views expressed in the dissenting opinion of Hines, J.